    Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 1 of 26        PageID #: 843




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

KIMBERLY CHERISSE THOMAS,                  )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 1:19-00342-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
   Defendant.                              )

                    MEMORANDUM OPINION AND ORDER

        Plaintiff Kimberly Cherisse Thomas brought this action under 42 U.S.C. §§

405(g) and 1383(c)(3) seeking judicial review of a final decision of the Defendant

Commissioner of Social Security (“the Commissioner”) denying her applications for

a period of disability and disability insurance benefits (collectively, “DIB”) under

Title II of the Social Security Act, 42 U.S.C. § 401, et seq., and for supplemental

security income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381,

et seq. 1 Upon due consideration of the parties’ briefs (Docs. 19, 21) and those

portions of the transcript of the administrative record (Docs. 11, 18-1) relevant to

the issues raised, and with the benefit of oral argument, the Court finds that the




1 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed.,
Supp. III). Title XVI of the Act provides for the payment of disability benefits to
indigent persons under the Supplemental Security Income (SSI) program. §
1382(a).” Bowen v. Yuckert, 482 U.S. 137, 140, 107 S. Ct. 2287, 96 L. Ed. 2d 119
(1987).
    Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 2 of 26      PageID #: 844




Commissioner’s final decision is due to be AFFIRMED.2

                          I.    Procedural Background

        Thomas filed the subject DIB and SSI applications with the Social Security

Administration (“SSA”) on October 10, 2014. After they were initially denied,

Thomas requested, and on May 4, 2016, received, a hearing before an

Administrative Law Judge (“ALJ”) with the SSA’s Office of Disability Adjudication

and Review. On April 27, 2017, the ALJ issued an unfavorable decision on Thomas’s

applications, finding her not disabled under the Social Security Act and therefore

not entitled to benefits. (See Doc. 11, PageID.185-201). Thomas requested review of

the ALJ’s 2017 unfavorable decision with the Appeals Council for the Office of

Disability Adjudication and Review. On February 1, 2018, the Appeals Council

granted Thomas’s request, vacated the ALJ’s decision, and remanded the case to the

ALJ, with instructions, for further proceedings. (Id., PageID.208-211).

        On remand, the same ALJ held another hearing on July 2, 2018, and on

September 28, 2018, issued a second unfavorable decision on Thomas’s applications.

(Id., PageID.53-71). The Commissioner’s decision on Thomas’s applications became

final when the Appeals Council denied her request for review of the ALJ’s 2018

unfavorable decision on May 29, 2019. (Id., PageID.46-51). Thomas subsequently

brought this action under §§ 405(g) and 1383(c)(3) for judicial review of the

Commissioner’s final decision. See 42 U.S.C. § 1383(c)(3) (“The final determination


2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 25, 26; 3/3/2020 text-only order of reference).
 Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 3 of 26          PageID #: 845




of the Commissioner of Social Security after a hearing [for SSI benefits] shall be

subject to judicial review as provided in section 405(g) of this title to the same

extent as the Commissioner’s final determinations under section 405 of this title.”);

42 U.S.C. § 405(g) (“Any individual, after any final decision of the Commissioner of

Social Security made after a hearing to which he was a party, irrespective of the

amount in controversy, may obtain a review of such decision by a civil action

commenced within sixty days after the mailing to him of notice of such decision or

within such further time as the Commissioner of Social Security may allow.”);

Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th Cir. 2007) (“The

settled law of this Circuit is that a court may review, under sentence four of section

405(g), a denial of review by the Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.” ’

” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quoting

Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam)

(internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th

Cir. 1997))). As the United States Supreme Court has observed, “the threshold for

such evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154,

203 L. Ed. 2d 504 (2019). In reviewing the Commissioner’s factual findings, the
    Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 4 of 26      PageID #: 846




Court “ ‘may not decide the facts anew, reweigh the evidence, or substitute our

judgment for that of the [Commissioner].’ ” Winschel, 631 F.3d at 1178 (quoting

Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in

original) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))). “

‘Even if the evidence preponderates against the [Commissioner]’s factual findings,

[the Court] must affirm if the decision reached is supported by substantial

evidence.’ ” Ingram, 496 F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)).

        Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency's decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
    Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 5 of 26     PageID #: 847




          “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”). “In determining whether substantial evidence exists, [a

court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).4



1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th
Cir. 2015) (“In light of our deferential review, there is no inconsistency in finding
that two successive ALJ decisions are supported by substantial evidence even when
those decisions reach opposing conclusions. Faced with the same record, different
ALJs could disagree with one another based on their respective credibility
determinations and how each weighs the evidence. Both decisions could nonetheless
be supported by evidence that reasonable minds would accept as adequate.”);
Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial evidence may
even exist contrary to the findings of the ALJ, and we may have taken a different
view of it as a factfinder. Yet, if there is substantially supportive evidence, the
findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to
more than one rational interpretation, the court may not substitute its judgment for
that of the Commissioner.”).

4 However, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
 Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 6 of 26          PageID #: 848




      The “substantial evidence” “standard of review applies only to findings of



on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter
v. Comm’r of Soc. Sec., 651 F. App'x 958, 962 (11th Cir. 2016) (per curiam)
(unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th
Cir. 2016) (per curiam) (unpublished) (“As a general rule, we do not consider
arguments that have not been fairly presented to a respective agency or to the
district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (treating as
waived a challenge to the administrative law judge’s reliance on the testimony of a
vocational expert that was ‘not raise[d] . . . before the administrative agency or the
district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave Practices &
Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f
a party hopes to preserve a claim, argument, theory, or defense for appeal, she must
first clearly present it to the district court, that is, in such a way as to afford the
district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th
Cir. 2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the issue of
whether the ALJ adequately considered her testimony regarding the side effects of
her pain medication because her initial brief simply mentions the issue without
providing any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275,
1278–79 (11th Cir. 2009) (explaining that ‘simply stating that an issue exists,
without further argument or discussion, constitutes abandonment of that issue’).”);
Figuera v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per
curiam) (unpublished) (“Figuera also argues the ALJ failed to properly assess her
credibility … However, Figuera did not adequately raise this issue in her brief
before the district court. She raised the issue only summarily, without any citations
to the record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,
681 (11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes
only passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ's credibility finding.”).
 Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 7 of 26             PageID #: 849




fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the [Commissioner], and it is well

established that no similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an

exacting examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th

Cir. 1996) (per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

1990)). “ ‘The [Commissioner]’s failure to apply the correct law or to provide the

reviewing court with sufficient reasoning for determining that the proper legal

analysis has been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260

(quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord

Keeton v. Dep't of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211
    Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 8 of 26      PageID #: 850




(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). Moreover, an ALJ’s decision

must “state with at least some measure of clarity the grounds for [the] decision.”

Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179. A court cannot “affirm simply

because some rationale might have supported the [Commissioner]’ conclusion[,]” as

“[s]uch an approach would not advance the ends of reasoned decision making.”

Owens, 748 F.2d at 1516. Rather, “an agency’s order must be upheld, if at all, on the

same basis articulated in the order by the agency itself.” Fed. Power Comm'n v.

Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141 (1974) (quotation

omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision, as

adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r, 781 F. App’x

912, 921 (11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions … must be

upheld on the same bases articulated in the agency's order.” (citing Texaco Inc., 417

U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for DIB and SSI requires that a claimant be “disabled,” 42 U.S.C.

§§ 423(a)(1)(E), 1382(a)(1)-(2), meaning that the claimant is unable “to engage in


5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 9 of 26        PageID #: 851




any substantial gainful activity by reason of a medically determinable physical or

mental impairment ... which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in



6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 10 of 26          PageID #: 852




combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Although the “claimant bears the burden of

demonstrating the inability to return to [his or] her past relevant work, the

Commissioner of Social Security has an obligation to develop a full and fair record.”

Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established that the

ALJ has a basic duty to develop a full and fair record. Nevertheless, the claimant

bears the burden of proving that he is disabled, and, consequently, he is responsible

for producing evidence in support of his claim.” (citations omitted)). “This is an

onerous task, as the ALJ must scrupulously and conscientiously probe into, inquire

of, and explore for all relevant facts. In determining whether a claimant is disabled,

the ALJ must consider the evidence as a whole.” Henry v. Comm'r of Soc. Sec., 802

F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and quotation omitted).

      If a court determines that the Commissioner reached his decision by focusing

upon one aspect of the evidence and ignoring other parts of the record[, i]n such
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 11 of 26           PageID #: 853




circumstances [the court] cannot properly find that the administrative decision is

supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)).

      When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, the Court “review[s] the ALJ’s decision as the

Commissioner’s final decision.” Doughty, 245 F.3d at 1278. But “when a claimant

properly presents new evidence to the Appeals Council, a reviewing court must

consider whether that new evidence renders the denial of benefits erroneous.”

Ingram, 496 F.3d at 1262. Nevertheless, “when the [Appeals Council] has denied

review, [the Court] will look only to the evidence actually presented to the ALJ in

determining whether the ALJ’s decision is supported by substantial evidence.”

Falge v. Apfel, 150 F.3d 1320, 1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Thomas met the applicable insured

status requirements through March 31, 2016, and that she had not engaged in
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 12 of 26           PageID #: 854




substantial gainful activity since the alleged disability onset date of July 31, 2011.7

(Doc. 11, PageID.58). At Step Two, 8 the ALJ determined that Thomas had the

following severe impairments: obesity, diabetes, hypertension, degenerative disc

disease, shoulder impingement syndrome, and affective disorder. (Doc. 11,

PageID.58-59). At Step Three, 9 the ALJ found that Thomas did not have an

impairment or combination of impairments that met or equaled the severity of a

specified impairment in Appendix 1 of the Listing of Impairments, 20 C.F.R. § 404,

Subpt. P, App. 1. (Doc. 11, PageID.59-61).

         At Step Four,10 the ALJ determined that Thomas had the residual functional



7 “For SSI claims, a claimant becomes eligible in the first month where she is both
disabled and has an SSI application on file. For DIB claims, a claimant is eligible
for benefits where she demonstrates disability on or before the last date for which
she were insured.” Moore, 405 F.3d at 1211 (citation omitted).

8 “The severity regulation increases the efficiency and reliability of the evaluation
process by identifying at an early stage those claimants whose medical impairments
are so slight that it is unlikely they would be found to be disabled even if their age,
education, and experience were taken into account.” Yuckert, 482 U.S. at 153. See
also Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019) (per
curiam) (Step Two “is a ‘threshold inquiry’ and ‘allows only claims based on the
most trivial impairments to be rejected.’ ” (quoting McDaniel v. Bowen, 800 F.2d
1026, 1031 (11th Cir. 1986)). “[A]n ‘impairment is not severe only if the abnormality
is so slight and its effect so minimal that it would clearly not be expected to
interfere with the individual's ability to work, irrespective of age, education or work
experience.’ A claimant’s burden to establish a severe impairment at step two is
only ‘mild.’ ” Schink, 935 F.3d at 1265 (citation omitted) (quoting McDaniel, 800
F.2d at 1031).

9Conversely to Step Two, Step Three “identif[ies] those claimants whose medical
impairments are so severe that it is likely they would be found disabled regardless
of their vocational background.” Yuckert, 482 U.S. at 153.

10   At Step Four,
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 13 of 26         PageID #: 855




capacity (RFC) “to perform sedentary work as defined in 20 CFR 404.1567(a) and

416.967(a),[11] which consists of lifting and carrying up to 10 pounds occasionally




      the ALJ must assess: (1) the claimant's residual functional capacity
      (“RFC”); and (2) the claimant's ability to return to her past relevant
      work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
      regulations define RFC as that which an individual is still able to do
      despite the limitations caused by his or her impairments. 20 C.F.R. §
      404.1545(a). Moreover, the ALJ will “assess and make a finding about
      [the claimant's] residual functional capacity based on all the relevant
      medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
      Furthermore, the RFC determination is used both to determine
      whether the claimant: (1) can return to her past relevant work under
      the fourth step; and (2) can adjust to other work under the fifth
      step…20 C.F.R. § 404.1520(e).

      If the claimant can return to her past relevant work, the ALJ will
      conclude that the claimant is not disabled. 20 C.F.R. §
      404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
      relevant work, the ALJ moves on to step five.

      In determining whether [a claimant] can return to her past relevant
      work, the ALJ must determine the claimant's RFC using all relevant
      medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
      is, the ALJ must determine if the claimant is limited to a particular
      work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
      claimant’s RFC and determines that the claimant cannot return to her
      prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

11 “To determine the physical exertion requirements of different types of
employment in the national economy, the Commissioner classifies jobs as sedentary,
light, medium, heavy, and very heavy. These terms are all defined in the
regulations … Each classification … has its own set of criteria.” Phillips, 357 F.3d
at 1239 n.4. The criteria for “sedentary” work are as follows:

      Sedentary work involves lifting no more than 10 pounds at a time and
      occasionally lifting or carrying articles like docket files, ledgers, and
      small tools. Although a sedentary job is defined as one which involves
      sitting, a certain amount of walking and standing is often necessary in
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 14 of 26         PageID #: 856




and less than 10 pounds frequently, sitting in two-hour increments with customary

breaks, and walking no more than 2 hours total in an 8-hour workday[, and s]he is

limited to occasional pushing, pulling and stooping; but never climbing, balancing,

kneeling, crouching, or crawling[;] is able to frequently handle, finger, and feel[;]

cannot reach overhead but can reach in all other directions frequently[;] should

avoid operation of foot controls, exposure to unprotected heights, moving

mechanical parts, and vibration[;] can operate motor vehicles occasionally[;] can

tolerate occasional exposure to extreme heat and cold[;] can perform simple, routine

tasks in 2-hour increments with normal breaks for the duration of an 8-hour

workday; with occasional interaction with the public; and occasional change in a

routine work setting.” (Doc. 11, PageID.61-68). Based on the RFC and the testimony

of a vocational expert,12 the ALJ determined that Thomas was unable to perform

any past relevant work. (Doc. 11, PageID.68-69).

      At Step Five, after considering additional testimony from the vocational

expert, the ALJ found that there existed a significant number of other jobs in the



      carrying out job duties. Jobs are sedentary if walking and standing are
      required occasionally and other sedentary criteria are met.

20 C.F.R. §§ 404.1567(a), 416.967(a).

12“[T]he ALJ may determine whether the claimant has the ability to adjust to other
work in the national economy … by the use of a vocational expert. A vocational
expert is an expert on the kinds of jobs an individual can perform based on his or
her capacity and impairments. When the ALJ uses a vocational expert, the ALJ will
pose hypothetical question(s) to the vocational expert to establish whether someone
with the limitations that the ALJ has previously determined that the claimant has
will be able to secure employment in the national economy.” Phillips, 357 F.3d at
1240.
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 15 of 26         PageID #: 857




national economy that Thomas could perform given her RFC, age, education, and

work experience. (Id., PageID.69-70). Thus, the ALJ found that Thomas was not

disabled under the Social Security Act. (Id., PageID.70-71).

                                   IV.   Analysis

                           A.      Diabetic Neuropathy

      Thomas argues that the ALJ erred in finding that her diabetic neuropathy

was only a non-severe impairment at Step Two, which also caused the ALJ to

erroneously fail to evaluate Listing 11.14 (peripheral neuropathy) at Step Three. No

reversible error has been shown.

      “At step two the ALJ must determine if the claimant has any severe

impairment. This step acts as a filter; if no severe impairment is shown the claim is

denied, but the finding of any severe impairment, whether or not it qualifies as a

disability and whether or not it results from a single severe impairment or a

combination of impairments that together qualify as severe, is enough to satisfy the

requirement of step two.” Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987).

Accordingly, the Eleventh Circuit has repeatedly held that where, as here, an ALJ

found at least one severe impairment and proceeded to the next steps of the

sequential evaluation, any error in not classifying other impairments as “severe” is

harmless. 13 Thus, any error in the ALJ’s failure to classify Thomas’s diabetic



13See e.g., Wood v. Soc. Sec. Admin., Comm'r, 726 F. App'x 742, 745 (11th Cir. 2018)
(per curiam) (unpublished) (“Step two is a ‘filter’ which eliminates groundless
claims. See Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987). To meet his
burden at this step, Mr. Wood only had to show ‘at least one’ severe impairment.
See id. He met his burden and the ALJ appropriately proceeded to the next step of
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 16 of 26         PageID #: 858




neuropathy “severe” at Step Two is harmless.

      At Step Three, the ALJ stated that Thomas “does not have an impairment or

combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1…” (Doc. 11,

PageID.59). The Eleventh Circuit has repeatedly held that such language, while

conclusory, is sufficient to satisfy the Commissioner’s burden at Step Three to show



the sequential analysis. Therefore, any error in not finding additional severe
impairments did not harm Mr. Wood.”); Vangile v. Comm'r, Soc. Sec. Admin., 695 F.
App'x 510, 514 (11th Cir. 2017) (per curiam) (unpublished) (“In this case, any step
two error the ALJ may have committed by failing to explicitly mention Vangile’s
chronic mastoiditis was harmless because she found two other severe impairments
and proceeded to step three in any event.”); Medina v. Soc. Sec. Admin., 636 F.
App'x 490, 492 (11th Cir. 2016) (per curiam) (unpublished) (“[E]ven if Medina’s
other conditions should have been categorized as severe impairments, any error was
harmless because the ALJ determined that her obesity and ‘thyroid cancer status
post total thyroidectomy’ were severe impairments, allowing him to move onto step
three of the test.”); McCormick v. Soc. Sec. Admin., Com'r, 619 F. App'x 855, 858
(11th Cir. 2015) (“[S]tep two is merely a filter, and any error in considering an
additional impairment is harmless since it does not factor into the determination of
disability.” (citing Jamison, 814 F.2d at 588)); Tuggerson-Brown v. Comm'r of Soc.
Sec., 572 F. App'x 949, 951 (11th Cir. 2014) (per curiam) (unpublished) (“Based on
our precedent and the regulations, … it is apparent that there is no need for an ALJ
to identify every severe impairment at step two. Accordingly, even assuming that
Tuggerson–Brown is correct that her additional impairments were ‘severe,’ the
ALJ's recognition of that as a fact would not, in any way, have changed the step-two
analysis, and she cannot demonstrate error below.”); Heatly v. Comm'r of Soc. Sec.,
382 F. App'x 823, 824–25 (11th Cir. 2010) (per curiam) (unpublished) (“Even if the
ALJ erred in not indicating whether chronic pain syndrome was a severe
impairment, the error was harmless because the ALJ concluded that Heatly had a
severe impairment: and that finding is all that step two requires.”). But see Schink,
935 F.3d at 1268 (noting determination that substantial evidence did not support
ALJ’s finding the claimant’s mental impairments to be non-severe “could be
harmless if the ALJ nevertheless proceeded in the sequential evaluation, duly
considered Schink’s mental impairment when assessing his RFC, and reached
conclusions about Schink’s mental capabilities supported by substantial evidence[,]”
but finding reversible error where ALJ’s RFC only considered claimant’s physical
abilities and impairments).
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 17 of 26          PageID #: 859




consideration of all impairments, both severe and non-severe, both singly and in

combination, under all relevant listings. See Wheeler v. Heckler, 784 F.2d 1073,

1076 (11th Cir. 1986) (per curiam); Reeves v. Bowen, 841 F.2d 383, 385 (11th Cir.

1988) (per curiam); Jones v. Dep't of Health & Human Servs., 941 F.2d 1529, 1533

(11th Cir. 1991) (per curiam); Wilson v. Barnhart, 284 F.3d 1219, 1224-25 (11th Cir.

2002) (per curiam); Vangile v. Comm'r, Soc. Sec. Admin., 695 F. App'x 510, 514

(11th Cir. 2017) (per curiam) (unpublished).14 Thus, there was no error in the ALJ’s




14 Also cf. Hutchison v. Bowen, 787 F.2d 1461, 1463 (11th Cir. 1986) (“While
Appendix 1 must be considered in making a disability determination, it is not
required that the [Commissioner] mechanically recite the evidence leading to her
determination. There may be an implied finding that a claimant does not meet a
listing. Edwards v. Heckler, 736 F.2d 625, 629 (11th Cir.1984). We thus consider it
clear that the ALJ, in reaching the fourth and fifth steps of the disability analysis,
implicitly found that appellant did not meet any of the Appendix 1 impairments.”);
Bailey v. Soc. Sec. Admin., Comm'r, 782 F. App'x 838, 841 (11th Cir. 2019) (applying
Hutchison to find that ALJ, despite “not mak[ing] specific findings as to any
impairments in the Listings[,]” implicitly indicated that all relevant listings were
considered by “also explicitly f[inding] that Baile’s impairments, individually and in
combination, did not meet any listed impairment”). That the ALJ specifically
discussed certain listings that were given “particular attention” does not indicate
that she failed to consider all relevant listings at Step Three. See Bailey, 782 F.
App'x at 842 n.5 (“While specific findings as to the Listings in Appendix 1 are not
required, we have noted ‘that it would be helpful to appellate courts if the ALJ
would specifically tie his findings to particular listings that the claimant has
argued.’ ” (quoting Barron v. Sullivan, 924 F.2d 227, 230 n.3 (11th Cir. 1991)); Hill
v. Saul, No. CV 1:18-00326-N, 2019 WL 4308766, at *8 (S.D. Ala. Sept. 11, 2019)
(“Given the Eleventh Circuit has indicated that, though not required, it would be
‘helpful’ for ALJs to specifically discuss Listings that were given special
consideration at Step Three, the undersigned will not penalize the ALJ for pointing
out that she had given special consideration to Listing 11.04, and will accept her
Step Three statement that Hill's impairments ‘do not meet or equal any
requirements of any section’ of the Appendix 1 Listings as implicitly indicating she
considered all of those Listings, including Listings 2.03B and 2.04B.” (relying on
Bailey, 782 F. App'x at 842 n.5).
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 18 of 26          PageID #: 860




failure to specifically discuss Listing 11.14 at Step Three.15

                              B.     Medical Opinions

      Thomas also argues that the ALJ erred in weighing certain medical opinions

in the record. The undersigned disagrees.

      “ ‘Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of

[the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite impairment(s), and [the

claimant’s] physical or mental restrictions.’ ” Winschel, 631 F.3d at 1178-79 (quoting

20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)). “There are three tiers of medical opinion

sources: (1) treating physicians; (2) nontreating, examining physicians; and (3)

nontreating, nonexamining physicians.” Himes v. Comm'r of Soc. Sec., 585 F. App'x

758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing 20 C.F.R. §§

404.1527(c)(1)-(2), 416.927(c)(1)-(2)). “In assessing medical opinions, the ALJ must

consider a number of factors in determining how much weight to give to each

medical opinion, including (1) whether the physician has examined the claimant; (2)


15     The only evidence that Thomas points to as indicating she meets Listing
11.14 is that the ALJ found in the RFC she could “never balance,” and that she was
prescribed a walker due to recurrent falls. (See Doc. 19, PageID.803). The
undersigned is not convinced that this evidence alone is sufficient to demonstrate
an “extreme limitation” to show disability under Listing 11.14A, and Thomas does
not qualify under Listing 11.14B because the ALJ found she only had “moderate”
limitations in the four “paragraph B” criteria at Step Three (see Doc. 11, PageID.59-
60), a finding that Thomas does not challenge. A finding of “marked” limitation in at
least one of those criteria is required to satisfy Listing 11.14B.
       While Thomas does not expressly argue the point, the undersigned also
concludes that the ALJ’s decision shows adequate consideration of Thomas’s
neuropathy at Step Four.
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 19 of 26          PageID #: 861




the length, nature, and extent of a treating physician's relationship with the

claimant; (3) the medical evidence and explanation supporting the physician’s

opinion; (4) how consistent the physician’s opinion is with the record as a whole; and

(5) the physician’s specialization. These factors apply to both examining and non-

examining physicians.” Eyre v. Comm'r, Soc. Sec. Admin., 586 F. App'x 521, 523

(11th Cir. 2014) (per curiam) (unpublished) (internal citations and quotation marks

omitted) (citing 20 C.F.R. §§ 404.1527(c) & (e), 416.927(c) & (e)). While “the ALJ is

not required to explicitly address each of those factors[,]” Lawton v. Comm'r of Soc.

Sec., 431 F. App’x 830, 833 (11th Cir. 2011) (per curiam) (unpublished), “the ALJ

must state with particularity the weight given to different medical opinions and the

reasons therefor.” Winschel, 631 F.3d at 1179.16

      The opinions of non-treating physicians “are not entitled to deference ...”

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (per curiam). Accord

Crawford, 363 F.3d at 1160 (“The ALJ correctly found that, because Hartig

examined Crawford on only one occasion, her opinion was not entitled to great

weight.”). However, “[t]he opinion of a treating physician…‘must be given

substantial or considerable weight unless “good cause” is shown to the contrary.’ ”

Phillips, 357 F.3d at 1240 (quoting Lewis, 125 F.3d at 1440)). “Good cause exists


16On January 18, 2017, the SSA substantially revised the regulations governing
how the Commissioner considers medical evidence, including medical opinions. See
82 Fed. Reg. 5844 (Jan. 18, 2017); 82 Fed. Reg. 15,132 (Mar. 27, 2017). However,
those revisions apply only to claims filed on or after March 27, 2017, and are
therefore inapplicable to the subject applications. Compare 20 C.F.R. §§
404.1520c,416.920c (applicable to claims filed on or after on or after March 27,
2017) with 20 C.F.R. §§ 404.1527, 416.927 (applicable to claims filed before March
27, 2017).
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 20 of 26          PageID #: 862




‘when the: (1) treating physician’s opinion was not bolstered by the evidence; (2)

evidence supported a contrary finding; or (3) treating physician's opinion was

conclusory or inconsistent with the doctor's own medical records.’ With good cause,

an ALJ may disregard a treating physician’s opinion, but he ‘must clearly articulate

[the] reasons’ for doing so.” Winschel, 631 F.3d at 1179 (quoting Phillips, 357 F.3d

at 1240-41) (internal citation omitted). See also, e.g., Bloodsworth, 703 F.2d at 1240

(“[T]he [Commissioner] may reject the opinion of any physician when the evidence

supports a contrary conclusion.”). “An administrative law judge may not arbitrarily

reject uncontroverted medical testimony[,]” Walden v. Schweiker, 672 F.2d 835, 839

(11th Cir. 1982), and failure to clearly articulate the reasons for giving less than

substantial or considerable weight to the opinion of a treating physician “constitutes

reversible error.” Lewis, 125 F.3d at 1440. “But if an ALJ articulates specific

reasons for declining to give the opinion of a treating physician controlling weight,

and those reasons are supported by substantial evidence, there is no reversible

error.” Horowitz v. Comm'r of Soc. Sec., 688 F. App'x 855, 861 (11th Cir. 2017) (per

curiam) (unpublished) (citing Moore, 405 F.3d at 1212). Accord Huigens v. Soc. Sec.

Admin., Comm'r, 718 F. App'x 841, 844 (11th Cir. 2017) (per curiam) (unpublished).

A court “will not second guess the ALJ about the weight the treating physician’s

opinion deserves so long as he articulates a specific justification for it.” Hunter v.

Soc. Sec. Admin., Comm'r, 0808 F.3d 818, 823 (11th Cir. 2015) (citing Moore, 405

F.3d at 1212). 17



17   Thomas conclusorily argues that “[t]he Commissioner’s RFC assessment must be
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 21 of 26           PageID #: 863




      The same ALJ issued both unfavorable decisions on Thomas’s applications.

The ALJ gave “great weight” to the medical opinion of consultative examining

orthopedic physician Dr. Suanne White-Spunner in the first unfavorable decision,

but only “partial weight” in the second unfavorable decision that constitutes the

Commissioner’s final decision. Thomas appears to argue that the ALJ was bound by

the “great weight” given in the first decision and was required to include the

limitations in Dr. White-Spunner’s opinion in the second decision’s RFC, or to at

least explain why she gave Dr. White-Spunner less weight on remand. However, as

the Commissioner correctly points out, because the Appeals Council vacated the

first unfavorable decision before remanding Thomas’s case, the ALJ was not bound

by the first decision and was permitted to, within the parameters of the Appeals

Council’s remand instructions, see 20 C.F.R. § 404.977(b) (“The administrative law

judge shall take any action that is ordered by the Appeals Council and may take



supported by the RFC assessment of a treating or examining physician” (Doc. 19,
PageID.797), but cites no authority to support that proposition. While certain
opinions of this Court at one time supported this assertion, “[t]he opinion of a
district court carries no precedential weight, even within the same district[,]”
United States v. Cerceda, 172 F.3d 806, 812 n.6 (11th Cir. 1999) (en banc) (per
curiam); see also, e.g., Camreta v. Greene, 563 U.S. 692, 709 n.7, 131 S. Ct. 2020, 179
L. Ed. 2d 1118 (2011) (“A decision of a federal district court judge is not binding
precedent in either a different judicial district, the same judicial district, or even
upon the same judge in a different case.” (quotation omitted)), and that line of cases
has since been largely disavowed by the judges of this Court. See Williams v.
Berryhill, No. CV 17-00346-N, 2018 WL 3236052, at *6 n.9 (S.D. Ala. July 2, 2018)
(citing cases); Chatman v. Saul, No. CV 1:18-00475-N, 2020 WL 569353, at *8 n.15
(S.D. Ala. Feb. 5, 2020). See also Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir.
2012) (“[T]here is no requirement in the regulations for a direct correspondence
between an RFC finding and a specific medical opinion on the functional capacity in
question. The ALJ, not a physician, is charged with determining a claimant’s RFC
from the medical record.” (quotation omitted)).
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 22 of 26          PageID #: 864




any additional action that is not inconsistent with the Appeals Council's remand

order.”), give fresh consideration to the evidence. 18 Thomas cites no authority

indicating that an ALJ whose decision is vacated is required to explain why she

reached different factual conclusions in a subsequent decision, and “[i]n light of our

deferential review, there is no inconsistency in finding that two successive ALJ

decisions are supported by substantial evidence even when those decisions reach

opposing conclusions.” Hunter, 808 F.3d at 822. Because Dr. White-Spunner was not

a treating physician, her medical opinion was not entitled to deference. Moreover,

the ALJ’s assigning Dr. White-Spunner’s opinion only partial weight in the second

decision addressed some of the concerns in the Appeals Council’s remand order,

which noted that the ALJ’s first decision failed to account for some aspects of Dr.


18See Jackson v. Soc. Sec. Admin., Comm’r, 779 F. App’x 681, 683–84 (11th Cir.
2019) (per curiam) (unpublished) (“Jackson … asserts that, because the ALJ
assigned great weight to Dr. Iyer’s opinion in the first decision denying her
application, res judicata barred the ALJ from assigning limited weight to the
opinion in the second decision … Administrative res judicata applies when the
agency has ‘made a previous determination or decision ... about [a claimant’s] rights
on the same facts and on the same issue or issues, and [that] previous
determination or decision has become final by either administrative or judicial
action.’ 20 C.F.R. § 404.957(c)(1). A decision that has been vacated, however, has no
preclusive effect. Cf. Quarles v. Sager, 687 F.2d 344, 346 (11th Cir. 1982) (‘Claim
preclusion does not apply in this case. The judgment of the district court was
vacated; thus, no final judgment on the merits exists.’). []Jackson's argument is
misplaced because there was no final decision binding the ALJ from discounting Dr.
Iyer's opinion. See 20 C.F.R. § 404.957(c)(1). Rather, the Appeals Council vacated
the initial decision, so it could have no preclusive effect. See Quarles, 687 F.2d at
346.”); Milam v. Comm’r of Soc. Sec., 734 F. App’x 697, 699–700 (11th Cir. 2018)
(per curiam) (“Here, res judicata does not apply because the Appeals Council
vacated the ALJ’s order containing the July 2, 2010 onset date. And, contrary to
Milam’s argument, the district court did not direct the Appeals Council to remand
the case to the ALJ for a limited purpose. Further, when the Appeals Council
vacated the ALJ’s order, it did not preserve any portion of the ALJ’s findings. The
ALJ, therefore, was not precluded from reconsidering Milam's onset date.”).
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 23 of 26        PageID #: 865




White-Spunner’s opinion despite purporting to give it “great weight.” (See Doc. 11,

PageID.209-210).

      For instance, the Appeals Council noted Dr. White-Spunner’s opinion that

Thomas “has a complete inability to perform all postural activities, including

balancing and stooping[,]” and that on remand “further consideration of the

claimant’s ability to stoop and the impact of that limitation is warranted” because

“a complete inability to stoop would usually warrant a finding of disabled…” (Id.

(footnote omitted)). On remand, the ALJ found that Thomas could occasionally

stoop, and assigned “[p]artial weight” to Dr. White-Spunner’s opinion “only to the

extent consistent with” the RFC, otherwise rejecting “any check marks or

suggestion of greater limitation based on objective evidence and the longitudinal

record.” (Id., PageID.65). Thomas argues that the ALJ failed to address Dr. White-

Spunner’s stooping limitation on remand. However, the ALJ correctly noted Dr.

White-Spunner’s observation that Thomas “was almost able to touch her toes and

returned upright without any significant difficulty” at the examination (id.,

PageID.65-66, 691), thus sufficiently indicating why she did not adopt Dr. White-

Spunner’s “no stooping” limitation.

      The ALJ also found that Thomas “cannot reach overhead but can reach in all

other directions frequently” (Doc. 11, PageID.61), while Dr. White-Spunner opined

that Thomas could never reach overhead and only “occasionally” (i.e., “up to 1/3” of

the time) reach in all other directions (see id., PageID.684). The ALJ assigned

“partial weight to Dr. White-Spunner’s report of upper extremity limitations,”
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 24 of 26          PageID #: 866




explaining that “[t]he restriction of no overhead reaching is reasonable, given some

evidence of shoulder impingement with reduced range of motion; however, no

greater upper extremity limitation is warranted at the sedentary exertional level,

based on diagnostic imaging, minimal complaints in treatment notes, and minimal

treatment for upper extremity complaints throughout the record.” (Id., PageID.66).

Thomas challenges this assessment, but the only evidence she cites to contradict it

is references to generalized complaints of back, leg, and shoulder pain in the record,

and a portion of Dr. White-Spunner’s examination notes showing “ ‘impingement

syndrome in both shoulders’ with range of motion limitation that was 12-22% in

forward flexion and abduction and 45-66% in internal rotation, both of which would

affect her reaching in all directions.” (Doc. 19, PageID.804 (citing Doc. 11,

PageID.678)).19 Generalized complaints of pain do “not reveal the extent to which

they limit her ability to work[,]” Moore, 405 F.3d at 1213 n.6, and Thomas fails to

explain how the range-of-motion limitations she cites are inconsistent with a

finding of frequent (but not unlimited) ability to reach in all directions. See

Bloodsworth, 703 F.2d at 1239 (a court cannot “reweigh the evidence[] or substitute

[its] judgment for that of the [Commissioner]”).20



19Thomas also complains that the ALJ’s reaching assessment is inconsistent with
her first unfavorable decision, but as has been explained, the ALJ was not bound by
that vacated decision on remand.

20Thomas also challenges the ALJ’s finding that, “[a]lthough the claimant has an
inability to afford medical treatment, there is no evidence that she sought free or
reduced cost treatment, and none was available.” (Doc. 11, PageID.66). While the
significance of this statement in the ALJ’s decision is not entirely clear, the
undersigned concludes that this finding did not substantially influence the ALJ’s
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 25 of 26          PageID #: 867




      The ALJ also gave “limited weight” to the opinions of treating physician Dr.

Stephen Chromiak, finding that it was not bolstered by the record evidence. (Doc.

11, PageID.66). Thomas also challenges this finding, claiming that “[t]he record …

is replete with references to the claimant’s uncontrolled diabetes and diabetic

neuropathy which can cause the muscle weakness of which the claimant

complained.” (Doc. 19,PageID.801). Even accepting this statement as true, at most

she is claiming that Dr. Chromiak’s opinion is valid based solely on the fact that she

has [diabetes and diabetic neuropathy]. However, “the mere existence of these

impairments does not reveal the extent to which they limit her ability to work or

undermine the ALJ’s determination in that regard.” Moore, 405 F.3d at 1213 n.6.

      Accordingly, Thomas has failed to show any reversible error in the ALJ’s

consideration of the medical opinions of record.

                     C.     Vocational Expert Hypothetical

      Thomas’s final claim of reversible error is that the ALJ failed at Step Five to

“pose a hypothetical question which comprises all of [Thomas]’s impairments[,]” as

required “for a vocational expert’s testimony to constitute substantial evidence…”

Wilson, 284 F.3d at 1227. However, this claim assumes the success of Thomas’s

other claim that the ALJ erred in not giving greater weight to Dr. White-Spunner

and Dr. Chromiak’s opinions. As noted above, no reversible error was shown in that

regard, and an ALJ is “not required to include findings in the hypothetical that the




decision in assigning partial weight to Dr. White-Spunner’s opinion.
Case 1:19-cv-00342-N Document 32 Filed 12/04/20 Page 26 of 26         PageID #: 868




ALJ had properly rejected as unsupported.” Crawford, 363 F.3d at 1161.21

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Thomas’s applications for benefits is

therefore due to be AFFIRMED.

                                V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Thomas’s October 10, 2014 DIB and SSI

applications is AFFIRMED under sentence four of 42 U.S.C. § 405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 4th day of December 2020.

                                       /s/ Katherine P. Nelson
                                       KATHERINE P. NELSON
                                       UNITED STATES MAGISTRATE JUDGE




21 As for any other claims of error raised in Thomas’s brief not expressly addressed
herein, the Court finds that those arguments have been waived because they were
“raise[d] in a perfunctory manner without supporting arguments and authority.”
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014). See also
Revel v. Saul, No. CV 1:19-00248-N, 2020 WL 6472640, at *7 & n.12 (S.D. Ala. Nov.
3, 2020) (citing Eleventh Circuit cases applying Sapuppo in Social Security appeals,
and applying the Sapuppo rule to review in district court). Thomas also waived
consideration of any claims of error raised for the first time at oral argument. See
(Social Security Scheduling Order, Doc. 5, PageID.26 (requiring that the plaintiff’s
brief “list[] the specific errors upon which plaintiff seeks reversal of the
Commissioner's decision”)); APA Excelsior III L.P. v. Premiere Techs., Inc., 476 F.3d
1261, 1269 (11th Cir. 2007) (court of appeals does “not consider claims not raised in
a party's initial brief and made for the first time at oral argument”).
